 

 



Corindus Vascular Robotics, Inc. 8-K [cvrs-8k_031219.htm]

Exhibit 10.2



 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is dated as of March 12,
2019, by and among Corindus Vascular Robotics, Inc., a Delaware corporation (the
“Company”), and the several signatories hereto.

 

Recitals

 

This Agreement is made pursuant to the Securities Purchase Agreement (the
“Purchase Agreement”), dated as of March 12, 2019, between the Company and each
purchaser signatory thereto (each a “Purchaser” and collectively, the
“Purchasers”).

 

Now, Therefore, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the Holders
hereby agree as follows:

 

1.           Definitions. Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement shall have the meanings given
such terms in the Purchase Agreement. As used in this Agreement, the following
terms shall have the following meanings:

 

“Advice” has the meaning set forth in Section 6(d).

 

“Agreement” has the meaning set forth in the preamble.

 

“Company” has the meaning set forth in the preamble.

 

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

 

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the 180th calendar day following
the Closing Date; provided, however, that if the Effectiveness Deadline falls on
a Saturday, Sunday or other day that the Commission is closed for business, the
Effectiveness Deadline shall be extended to the next Business Day on which the
Commission is open for business.

 

“Effectiveness Period” has the meaning set forth in Section 2(b).

 

“Event” has the meaning set forth in Section 2(c).

 

“Event Date” has the meaning set forth in Section 2(c).

 

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the 90th calendar day following
the Closing Date; provided, however, that if the Filing Deadline falls on a
Saturday, Sunday or other day that the Commission is closed for business, the
Filing Deadline shall be extended to the next business day on which the
Commission is open for business.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” has the meaning set forth in Section 5(c).

 



B-1 



 

“Indemnifying Party” has the meaning set forth in Section 5(c).

 

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to Section 2(a) of this Agreement.

 

“Inspector” or “Inspectors” has the meaning set forth in Section 3(k).

 

“Liquidated Damages” has the meaning set forth in Section 2(c).

 

“Losses” has the meaning set forth in Section 5(a).

 

“New Registration Statement” has the meaning set forth in Section 2(a).

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchase Agreement” has the meaning set forth in the Recitals.

 

“Purchaser” or “Purchasers” has the meaning set forth in the Recitals.

 

“Records” has the meaning set forth in Section 3(k).

 

“Registrable Securities” means all of the Shares and any securities issued or
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event with respect to the Shares, provided, that with respect to a
particular Holder, such Holder’s Shares shall cease to be Registrable Securities
upon the earliest to occur of the following: (A) a sale pursuant to a
Registration Statement or Rule 144 under the Securities Act (in which case, only
such security sold by the Holder shall cease to be a Registrable Security);
(B) becoming eligible for resale by the Holder under Rule 144 without the
requirement for the Company to be in compliance with the current public
information requirement thereunder and without volume or manner-of-sale
restrictions, pursuant to a written opinion letter of counsel for the Company to
such effect, addressed, delivered and acceptable to the Transfer Agent; or (C)
the date that is three years following the Closing Date.

 

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including,
without limitation, the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), including (in each case)
the amendments and supplements to such Registration Statements, including pre-
and post-effective amendments thereto, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
Registration Statements.

 

“Remainder Registration Statements” has the meaning set forth in Section 2(a).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 



B-2 



 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff, provided, that any
such oral guidance, comments, requirements or requests are reduced to writing by
the Commission and (ii) the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

 

“Shares” means the shares of Common Stock issued or issuable to the Purchasers
pursuant to the Purchase Agreement.

 

2.             Registration.

 

(a)           On or prior to the Filing Deadline, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all of
the Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 (the “Initial Registration Statement”). The Initial Registration
Statement shall be on Form S-3 (except that if the Company is then ineligible to
register for resale the Registrable Securities on Form S-3, in which case such
registration shall be on such other form available to register for resale the
Registrable Securities as a secondary offering) subject to the provisions of
Section 2(e) and shall contain (except if otherwise required pursuant to written
comments received from the Commission upon a review of such Registration
Statement) a “Plan of Distribution” section substantially in the form attached
hereto as Annex A (which may be modified to respond to comments, if any,
provided by the Commission).

 

(i)                 Notwithstanding the registration obligations set forth in
this Section 2, in the event the Commission informs the Company that all of the
Registrable Securities cannot, as a result of the application of Rule 415, be
registered for resale as a secondary offering on a single registration statement
or that any Holder must be named as an underwriter in the Registration
Statement, the Company agrees to promptly (x) inform each of the Holders thereof
and use its commercially reasonable efforts to file amendments to the Initial
Registration Statement as required by the Commission and/or (y) withdraw the
Initial Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission, on Form S-3
or such other form available to register for resale the Registrable Securities
as a secondary offering; provided, however, that prior to filing such amendment
or New Registration Statement, the Company shall be obligated to use its
commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with SEC
Guidance, including without limitation, Compliance and Disclosure Interpretation
612.09, in each case without naming any Holder as an underwriter in the
Registration Statement. Each Purchaser shall have the right to comment or have
their counsel comment on any written submission made to the staff of Commission
(the “Staff”) with respect to any disclosure specifically relating to such
Purchaser. No such written submission shall be made to the Staff containing
disclosure specifically relating to such Purchaser to which such Purchaser’s
counsel reasonably objects.

 



B-3 



 

(ii)               Notwithstanding any other provision of this Agreement and
subject to the payment of liquidated damages in Section 2(c), if any SEC
Guidance sets forth a limitation of the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering without naming any Holder as an underwriter (and notwithstanding that
the Company used commercially reasonable efforts to advocate with the Commission
for the registration of all or a greater number of Registrable Securities),
unless otherwise directed in writing by a Holder as to its Registrable
Securities, the Registrable Securities to be registered on such Registration
Statement will be reduced (applied, in the case that some Shares may be
registered, to the Holders on a pro rata basis based on the total number of
unregistered Shares held by such Holders), subject to a determination by the
Commission that certain Holders must be reduced first based on the number of
Registrable Securities held by such Holders. Any reduction of Registrable
Securities pursuant to this Section 2(a)(ii) shall occur only after all
securities that are not Registrable Securities, if any, are first removed from
such Registration Statement. In the event the Company amends the Initial
Registration Statement or files a New Registration Statement, as the case may
be, under clauses (x) or (y) above, the Company will use its commercially
reasonable efforts to file with the Commission, as promptly as allowed by
Commission or SEC Guidance provided to the Company or to registrants of
securities in general, one or more registration statements on Form S-3 or such
other form available to register for resale those Registrable Securities that
were not registered for resale on the Initial Registration Statement, as
amended, or the New Registration Statement (the “Remainder Registration
Statements”). No Holder shall be named as an “underwriter” in any Registration
Statement without such Holder’s prior written consent.

 

(b)            The Company shall use its commercially reasonable efforts to
cause each Registration Statement to be declared effective by the Commission as
soon as practicable and, with respect to the Initial Registration Statement or
the New Registration Statement, as applicable, no later than the Effectiveness
Deadline (including, with respect to the Initial Registration Statement or the
New Registration Statement, as applicable, filing with the Commission a request
for acceleration of effectiveness in accordance with Rule 461 promulgated under
the Securities Act within five Business Days after the date that the Company is
notified (orally or in writing, whichever is earlier) by the Commission that
such Registration Statement will not be “reviewed,” or not be subject to further
review and the effectiveness of such Registration Statement may be accelerated),
and, subject to Section 2(e), shall use its commercially reasonable efforts to
keep each Registration Statement continuously effective under the Securities Act
for so long as the securities registered for resale thereunder retain their
character as “Registrable Securities” (the “Effectiveness Period”). The Company
shall promptly notify the Holders via facsimile or electronic mail of the
effectiveness of a Registration Statement or any post-effective amendment
thereto on or before the first Trading Day after the date that the Company
telephonically confirms effectiveness with the Commission. The Company shall, by
9:30 a.m. Boston time on the first Trading Day after the Effective Date, file a
final Prospectus with the Commission, as required by Rule 424(b).

 



B-4 



 

(c)             If: (i) the Initial Registration Statement is not filed with the
Commission on or prior to the Filing Deadline, (ii) the Initial Registration
Statement or the New Registration Statement, as applicable, is not declared
effective by the Commission (or otherwise does not become effective) for any
reason on or prior to the Effectiveness Deadline or (iii) after its Effective
Date and except for the reasons as set forth in Section 3(h), (A) such
Registration Statement ceases for any reason (including, without limitation, by
reason of a stop order or the Company’s failure to update the Registration
Statement), to remain continuously effective as to all Registrable Securities
included in such Registration Statement or (B) the Holders are not permitted to
utilize the Prospectus therein to resell such Registrable Securities for any
reason (other than due to a change in the “Plan of Distribution” or the
inaccuracy of any information regarding the Holders), in each case, for more
than an aggregate of 45 calendar days (which need not be consecutive days)
during any 12-month period (other than as a result of a material breach of this
Agreement by a Holder or a Holder’s failure to return a Selling Stockholder
Questionnaire within the time period provided by Section 2(d) hereof) (any such
failure or breach in clauses (i) through (iii) above being referred to as an
“Event,” and, for purposes of clauses (i) or (ii), the date on which such Event
occurs, or for purposes of clause (iii), the date on which such 45 calendar day
period is exceeded, being referred to as an “Event Date”), then in addition to
any other rights the Holders may have hereunder or under applicable law: (x)
within five Business Days after an Event Date relating to a failure in clause
(i) only, the Company shall pay to each Holder an amount in cash, as liquidated
damages and not as a penalty, equal to 1.0% of the aggregate purchase price paid
by such Holder pursuant to the Purchase Agreement for any Registrable Securities
held by such Holder on such Event Date; and (y) on each 30-day anniversary (or
pro rata portion thereof) following any Event Date (including, for the avoidance
of doubt, a failure in clause (i), in which case each 30-day anniversary shall
be measured commencing on the 31st day following such Event Date) until the
earlier of (1) the applicable Event is cured or (2) the Registrable Securities
are eligible for resale pursuant to Rule 144 without manner of sale or volume
restrictions, the Company shall pay to each Holder an amount in cash, as
liquidated damages and not as a penalty, equal to 1.0% of the aggregate purchase
price paid by such Holder pursuant to the Purchase Agreement for any
unregistered Registrable Securities then held by such Holder. The amounts
payable pursuant to the foregoing clauses (x) and (y) are referred to
collectively as “Liquidated Damages.” The parties agree that (1) notwithstanding
anything to the contrary herein or in the Purchase Agreement, no Liquidated
Damages shall be payable with respect to any period after the expiration of the
Effectiveness Period and in no event shall the aggregate amount of Liquidated
Damages payable to a Holder exceed, in the aggregate, 6.0% of the aggregate
purchase price paid by such Holder pursuant to the Purchase Agreement and (2) in
no event shall the Company be liable in any 30-day period for Liquidated Damages
under this Agreement in excess of 1.0% of the aggregate purchase price paid by
the Holders pursuant to the Purchase Agreement. If the Company fails to pay any
Liquidated Damages pursuant to this Section 2(c) in full within 30 Business Days
after the date payable, the Company will pay interest thereon at a rate of 1.0%
per month (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Holder, accruing daily from the date such Liquidated
Damages are due until such amounts, plus all such interest thereon, are paid in
full. Unless otherwise specified in Section 2(c), the Liquidated Damages
pursuant to the terms hereof shall apply on a daily pro-rata basis for any
portion of a month prior to the cure of an Event, except in the case of the
first Event Date. Notwithstanding the foregoing, nothing shall preclude any
Holder from pursuing or obtaining any available remedies at law, specific
performance or other equitable relief with respect to this Section 2(c) in
accordance with applicable law. The Company shall not be liable for Liquidated
Damages under this Agreement as to any Registrable Securities which may then be
resold under Rule 144 or which are not permitted by the Commission to be
included in a Registration Statement due solely to SEC Guidance from the time
that it is determined that such Registrable Securities are not permitted to be
registered until such time as the provisions of this Agreement as to the
Remainder Registration Statements required to be filed hereunder are triggered,
in which case the provisions of this Section 2(c) shall once again apply, if
applicable. In such case, the Liquidated Damages shall be calculated to only
apply to the percentage of Registrable Securities which are permitted in
accordance with SEC Guidance to be included in such Registration Statement. The
Effectiveness Deadline for a Registration Statement shall be extended without
default or Liquidated Damages hereunder in the event that the Company’s failure
to obtain the effectiveness of the Registration Statement on a timely basis
results from the failure of a Holder to timely provide the Company with
information requested by the Company and necessary to complete the Registration
Statement in accordance with the requirements of the Securities Act (in which
the Effectiveness Deadline would be extended with respect to Registrable
Securities held by such Holder).

 



B-5 



 

(d)              Each Holder agrees to furnish to the Company a completed
Selling Stockholder Questionnaire not more than ten Trading Days following the
date of this Agreement. At least five Trading Days prior to the first
anticipated filing date of a Registration Statement for any registration under
this Agreement, the Company will notify each Holder of the information the
Company requires from that Holder other than the information contained in the
Selling Stockholder Questionnaire, if any, which shall be completed and
delivered to the Company promptly upon request and, in any event, within two
Trading Days prior to the applicable anticipated filing date. Each Holder
further agrees that it shall not be entitled to be named as a selling security
holder in the Registration Statement or use the Prospectus for offers and
resales of Registrable Securities at any time, unless such Holder has returned
to the Company a completed and signed Selling Stockholder Questionnaire and a
response to any reasonable requests for further information as described in the
previous sentence. If a Holder of Registrable Securities returns a Selling
Stockholder Questionnaire or a request for further information, in either case,
after its respective deadline, the Company shall use its commercially reasonable
efforts to take such actions as are required to name such Holder as a selling
security holder in the Registration Statement or any pre-effective or
post-effective amendment thereto and to include (to the extent not theretofore
included) in the Registration Statement the Registrable Securities identified in
such late Selling Stockholder Questionnaire or request for further information.
Each Holder acknowledges and agrees that the information in the Selling
Stockholder Questionnaire or request for further information as described in
this Section 2(d) will be used by the Company in the preparation of the
Registration Statement and hereby consents to the inclusion of such information
in the Registration Statement.

 

(e)               In the event that Form S-3 is not available for the
registration of the resale of Registrable Securities hereunder, the Company
shall (i) register the resale of the Registrable Securities on Form S-1 and (ii)
undertake to register the Registrable Securities on Form S-3 promptly after such
form is available, provided that the Company shall maintain the effectiveness of
the Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission.

 

3.            Registration Procedures.

 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 

(a)               Not less than three Trading Days prior to the filing of each
Registration Statement and not less than two Trading Days prior to the filing of
any related Prospectus or any amendment or supplement thereto (except for Annual
Reports on Form 10-K, and Quarterly Reports on Form 10-Q and Current Reports on
Form 8-K and any similar or successor reports), (i) furnish to the Holder copies
of such Registration Statement, Prospectus or amendment or supplement thereto,
substantially in the form as proposed to be filed, which documents will be
subject to the review of such Holder (it being acknowledged and agreed that if a
Holder does not object to or comment on the aforementioned documents within such
three Trading Day or two Trading Day period, as the case may be, then the Holder
shall be deemed to have consented to and approved the use of such documents) and
(ii) use commercially reasonable efforts to cause its officers and directors,
counsel and independent registered public accountants to respond to such
inquiries as shall be necessary, in the reasonable opinion of respective counsel
to each Holder, to conduct such review. The Company shall not file any
Registration Statement or Prospectus or any amendment or supplement thereto in a
form to which a Holder reasonably objects in good faith, provided that, the
Company is notified of such objection in writing within the three Trading Day or
two Trading Day period described above, as applicable, and provided further,
that no such delay in filing shall result in any Liquidated Damages under
Section 2(c).

 



B-6 



 

(b)              (i) Subject to Section 3(h), prepare and file with the
Commission such amendments (including post-effective amendments) and supplements
to each Registration Statement and the Prospectus used in connection therewith
as may be necessary to keep such Registration Statement continuously effective
as to the applicable Registrable Securities for its Effectiveness Period; (ii)
cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement (subject to the terms of this Agreement), and, as so
supplemented or amended, to be filed pursuant to Rule 424; (iii) respond as
promptly as reasonably practicable to any comments received from the Commission
with respect to each Registration Statement or any amendment thereto and, as
promptly as reasonably possible, provide the Holders true and complete copies of
all correspondence from and to the Commission relating to such Registration
Statement that pertains to the Holders as “Selling Stockholders” but not any
comments that would result in the disclosure to the Holders of material and
non-public information concerning the Company; and (iv) comply with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by a Registration Statement
until such time as all of such Registrable Securities cease to be Registrable
Securities or shall have been disposed of (subject to the terms of this
Agreement) in accordance with the intended methods of disposition by the Holders
thereof as set forth in such Registration Statement as so amended or in such
Prospectus as so supplemented; provided, however, that in the event the Company
informs the Holders in writing that it does not satisfy the conditions specified
in Rule 172 and, as a result thereof, the Holders are required to deliver a
Prospectus in connection with any disposition of Registrable Securities, the
Company shall deliver to the Holders a copy of the Prospectus in electronic
format and each such Holder shall be responsible for the delivery of the
Prospectus to the Persons to whom such Holder sells any of the Registrable
Securities, and each Holder agrees to dispose of Registrable Securities in
compliance with the “Plan of Distribution” described in the Registration
Statement and otherwise in compliance with applicable federal and state
securities laws. In the case of amendments and supplements to a Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 3(b)) by reason of the Company filing a report on Form
10-K, Form 10-Q or Form 8-K or any analogous report under the Exchange Act, the
Company shall have incorporated such report by reference into such Registration
Statement, if applicable, or shall file such amendments or supplements with the
Commission on the same day on which the Exchange Act report which created the
requirement for the Company to amend or supplement such Registration Statement
was filed.

 

(c)               Notify the Holders (which notice shall, pursuant to clauses
(iii) through (vi) hereof, be accompanied by an instruction to suspend the use
of the Prospectus until the requisite changes have been made) as promptly as
reasonably practicable via facsimile or electronic mail (and, in the case of
(i)(A) below, not less than two Trading Days prior to such filing) and no later
than two Trading Days following the day: (i)(A) when a Prospectus or any
Prospectus supplement or post-effective amendment to a Registration Statement is
proposed to be filed; (B) when the Commission notifies the Company whether there
will be a “review” of such Registration Statement and whenever the Commission
comments in writing on any Registration Statement (in which case the Company
shall provide to each of the Holders true and complete copies of all comments
that pertain to the Holders as a “Selling Stockholder” or to the “Plan of
Distribution” and all written responses thereto, but not information that the
Company believes would constitute material and non-public information); and
(C) with respect to each Registration Statement or any post-effective amendment
thereto, when the same has become effective; (ii) of any request by the
Commission or any other Federal or state governmental authority for amendments
or supplements to a Registration Statement or Prospectus or for additional
information that pertains to the Holders as “Selling Stockholders” or the “Plan
of Distribution”; (iii) of the issuance by the Commission or any other Federal
or state governmental authority of any stop order suspending the effectiveness
of a Registration Statement covering any or all of the Registrable Securities or
the initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event or passage of time that makes the
financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus, form of prospectus or supplement thereto, in
light of the circumstances under which they were made), not misleading; and (vi)
of the occurrence or existence of, or in anticipation of, any acquisition,
financing activity, regulatory developments or other material transaction
involving the Company, or any other event or condition of similar significance
to the Company, for which allowing the continued availability of a Registration
Statement or Prospectus would be, in the good faith determination of the Board
of Directors, materially detrimental to the Company, provided that, any and all
such information shall remain confidential to each Holder until such information
otherwise becomes public, unless disclosure by a Holder is required by law; and
provided further, that notwithstanding each Holder’s agreement to keep such
information confidential, each such Holder makes no acknowledgement that any
such information is material, non-public information.

 



B-7 



 

(d)              Use commercially reasonable efforts to avoid the issuance of,
or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as practicable.

 

(e)               If requested by a Holder, furnish to such Holder, without
charge, at least one conformed copy of each Registration Statement and each
amendment thereto and all exhibits to the extent requested by such Person
(including those previously furnished or incorporated by reference) promptly
after the filing of such documents with the Commission; provided, that the
Company shall have no obligation to provide any document pursuant to this clause
that is available on the Commission’s EDGAR system.

 

(f)               Prior to any resale of Registrable Securities by a Holder, use
its commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, would subject the Company to
any material tax in any such jurisdiction where it is not then so subject or
file a general consent to service of process in any such jurisdiction.

 

(g)               If requested by a Holder, cooperate with such Holder to
facilitate the timely preparation and delivery of certificates or book-entry
statements representing Registrable Securities to be delivered to a transferee
pursuant to the Registration Statement, which certificates or book entry
statements shall be free, to the extent permitted by the Purchase Agreement, and
under law, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holders may
reasonably request.

 

(h)              Following the occurrence of any event contemplated by Section
3(c), as promptly as reasonably practicable (taking into account the Company’s
good faith assessment of any adverse consequences to the Company and its
stockholders of the premature disclosure of such event), prepare a supplement or
amendment, including a post-effective amendment, to the affected Registration
Statements or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, no Registration
Statement nor any Prospectus will contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading. If the Company notifies the Holders in accordance with
clauses (iii) through (vi) of Section 3(c) above to suspend the use of any
Prospectus until the requisite changes to such Prospectus have been made, then
the Holders shall suspend use of such Prospectus. The Company will use its
commercially reasonable efforts to ensure that the use of the Prospectus may be
resumed as promptly as is practicable. The Company shall be entitled to exercise
its right under this Section 3(h) to suspend the availability of a Registration
Statement and Prospectus for a period not to exceed 45 calendar days (which need
not be consecutive days) in any 12-month period without incurring liability for
Liquidated Damages otherwise required pursuant to Section 2(c).

 



B-8 



 

(i)                The Company may require each selling Holder to furnish to the
Company a certified statement as to (i) the number of shares of Common Stock
beneficially owned by such Holder and any Affiliate thereof, (ii) any Financial
Industry Regulatory Authority, Inc. (“FINRA”) affiliations, (iii) any natural
persons who have the power to vote or dispose of the common stock and (iv) any
other information as may be requested by the Commission, FINRA or any state
securities commission. During any periods that the Company is unable to meet its
obligations hereunder with respect to the registration of Registrable Securities
because any Holder fails to furnish such information within three Trading Days
of the Company’s request, any Liquidated Damages that are accruing at such time
as to such Holder only shall be tolled and any Event that may otherwise occur
solely because of such delay shall be suspended as to such Holder only, until
such information is delivered to the Company; provided, however, if the failure
of the Holder to furnish the required information results the occurrence of an
Event under 2(c), any Liquidated Damages that are accruing at such time shall be
tolled and any such Event that occurs as a result thereof shall be suspended
until such time as the Holder furnishes such information.

 

(j)                The Company shall cooperate with any registered broker
through which a Holder proposes to resell its Registrable Securities in
effecting a filing with FINRA pursuant to FINRA Rule 5110 as reasonably
requested by any such Holder, and the Company shall pay the filing fee required
for the first such filing within five Business Days of the request therefor.

 

(k)              Cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Company are then
listed.

 

4.             Registration Expenses. All fees and expenses incident to the
Company’s performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading, (B) with respect to compliance with applicable state securities or Blue
Sky laws (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders, but not including any jurisdictions outside the United States) and
(C) if not previously paid by the Company pursuant to Section 3(j) hereof, with
respect to any filing that may be required to be made by any broker through
which a Holder intends to make sales of Registrable Securities with FINRA
pursuant to FINRA Rule 5110), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the Holders of a majority of the Registrable Securities included in the
Registration Statement), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement. In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange as required hereunder. In no
event shall the Company be responsible for any underwriting, broker or similar
fees or commissions of any Holder or any legal fees or other costs of the
Holders.

 



B-9 



 

5.             Indemnification.

 

(a)               Indemnification by the Company. The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, the officers, directors, agents, partners, members, managers,
stockholders, Affiliates and employees of each of them, each Person who controls
any such Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, partners, members,
managers, stockholders, agents and employees of each such controlling Person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, amounts paid in settlement in accordance
with Section 5(c) hereof, costs (including, without limitation, reasonable costs
of preparation and investigation and reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, that arise out of or are based upon (i)
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose), or arising out of or relating to any omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading or (ii)
any violation or alleged violation by the Company of the Securities Act, the
Exchange Act or any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to the
Registration Statement, except to the extent, but only to the extent that (A)
such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Holder furnished in
writing to the Company by such Holder, or to the extent that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or in any
amendment or supplement thereto (it being understood that each Holder has
approved Annex A hereto for this purpose); provided, that such untrue statement
or alleged untrue statement or omission or alleged omission had not been
corrected in such Prospectus or in any amendment or supplement thereto prior to,
or concurrently with, the sale of Registrable Securities to the person asserting
the applicable indemnification claim, or (B) in the case of an occurrence of an
event of the type specified in Section 3(c)(iii)-(vi), related to the use by a
Holder of an outdated or defective Prospectus after the Company has notified
such Holder in writing that the Prospectus is outdated or defective and prior to
the receipt by such Holder of the Advice contemplated and defined in Section
6(d) below, following the receipt of the Advice the misstatement or omission
giving rise to such Loss would have been corrected, or (C) any such Losses arise
out of the Purchaser’s (or any other indemnified Person’s) failure to send or
give a copy of the Prospectus or supplement (as then amended or supplemented),
if required pursuant to Rule 172 under the Securities Act (or any successor
rule), to the Persons asserting an untrue statement or alleged untrue statement
or alleged untrue statement or omission or alleged omission at or prior to the
written confirmation of the sale of Registrable Securities to such Person if
such statement or omission was corrected in such Prospectus or supplement. The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an Indemnified Party (as defined in Section 5(c)) and shall survive
the transfer of the Registrable Securities by the Holders.

 



B-10 



 

(b)              Indemnification by Holders. Each Holder shall, severally and
not jointly, indemnify and hold harmless the Company, its directors, officers,
agents, stockholders, Affiliates and employees, each Person who controls the
Company (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act), and the directors, officers, agents or employees of such
controlling Persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, arising out of or are based solely upon any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or in any amendment or supplement
thereto, or arising out of or relating to any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus, or supplement thereto, in light of the
circumstances under which they were made) not misleading (i) to the extent, but
only to the extent, that such untrue statements or omissions are based upon
information regarding such Holder furnished in writing to the Company by such
Holder expressly for use therein and such untrue statement or alleged untrue
statement or omission or alleged omission had not been corrected in such
Prospectus or in any amendment or supplement thereto prior to, or concurrently
with, the sale of Registrable Securities to the person asserting the applicable
indemnification claim, or (ii) to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and approved in writing by such Holder expressly for
use in a Registration Statement (it being understood that the Holder has
approved Annex A hereto for this purpose), such Prospectus or in any amendment
or supplement thereto or (iii) in the case of an occurrence of an event of the
type specified in Section 3(c)(iii)-(vi), to the extent, but only to the extent,
related to the use by such Holder of an outdated or defective Prospectus after
the Company has notified such Holder in writing that the Prospectus is outdated
or defective and prior to the receipt by such Holder of the Advice contemplated
in Section 6(d). In no event shall the liability of any selling Holder hereunder
(together with any liability under Section 5(d)) be greater in amount than the
dollar amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

 

(c)               Conduct of Indemnification Proceedings. If any Proceeding
shall be brought or asserted against any Person entitled to indemnity hereunder
(an “Indemnified Party”), such Indemnified Party shall promptly notify the
Person from whom indemnity is sought (the “Indemnifying Party”) in writing, and
the Indemnifying Party shall have the right to assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all reasonable fees and expenses incurred in connection
with defense thereof, provided, that the failure of any Indemnified Party to
give such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have materially and adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (ii) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding or the Indemnifying Party does not, upon assuming the
defense of such Proceeding, conduct the defense of such claim actively and
diligently; (iii) the named parties to any such Proceeding (including any
impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and such Indemnified Party shall have been advised by counsel that a
conflict of interest exists if the same counsel were to represent such
Indemnified Party and the Indemnifying Party; (iv) the claim is based upon any
Proceeding, indictment, allegation or investigation of a criminal nature; or (v)
the claim seeks an injunction or non-monetary or equitable relief against the
Indemnified Party, other than any such claim that is incidental to the primary
claim or claims and not material (in the case of clauses (ii)-(v), if such
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its prior written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding and such settlement does not require any Indemnified Party to
perform any covenant or refrain from engaging in any activity or include any
non-monetary limitation on the actions of any Indemnified Party or any of its
affiliates or any admission of fault, violation, culpability, malfeasance or
nonfeasance by, or on behalf of, or liability on behalf of, any such Indemnified
Party.

 



B-11 



 

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 5) shall be paid to the Indemnified Party, as
incurred, within 20 Trading Days of written notice thereof to the Indemnifying
Party; provided, that the Indemnified Party shall promptly reimburse the
Indemnifying Party for that portion of such fees and expenses applicable to such
actions for which such Indemnified Party is finally judicially determined to not
be entitled to indemnification hereunder. The failure to deliver written notice
to the Indemnifying Party within a reasonable time of the commencement of any
such action shall not relieve such Indemnifying Party of any liability to the
Indemnified Party under this Section 5, except to the extent that the
Indemnifying Party is materially and adversely prejudiced in its ability to
defend such action.

 

(d)              Contribution. If a claim for indemnification under Section 5(a)
or 5(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5 was available to
such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), (A) no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission, including
pursuant to Section 5(b) above, and (B) no contribution will be made under
circumstances where the maker of such contribution would not have been required
to indemnify the Indemnified Party under the fault standards set forth in this
Section 5. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

 



B-12 



 

6.             Rule 144 Compliance. With a view to making available to the
Holders the benefits of Rule 144 under the Securities Act and any other rule or
regulation of the Commission that may at any time permit a Holder to sell
securities of the Company to the public without registration, the Company shall:

 

(i)               use commercially reasonable efforts to make and keep public
information available, as those terms are understood and defined in Rule 144
under the Securities Act;

 

(ii)              use commercially reasonable efforts to file with the
Commission in a timely manner all reports and other documents required of the
Company under the Exchange Act, at any time when the Company is subject to such
reporting requirements; and

 

(iii)             furnish to any Holder, promptly upon request, a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144 under the Securities Act and of the Exchange Act, a copy of the most
recent annual or quarterly report of the Company, and such other reports and
documents so filed or furnished by the Company with the Commission as such
Holder may reasonably request in connection with the sale of Registrable
Securities without registration (in each case to the extent not readily publicly
available).

 

7.             Miscellaneous.

 

(a)               Remedies. The Company and each Holder agree that monetary
damages may not provide adequate compensation for any losses incurred by reason
of a breach by it of any of the provisions of this Agreement and hereby further
agrees that, subject to the limitations set forth elsewhere in this Agreement,
in the event of a breach by the Company or by a Holder of any of their
obligations under this Agreement, each Holder or the Company, as the case may
be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, may be entitled to specific
performance of its rights under this Agreement.

 

(b)              Compliance. Each Holder covenants and agrees that it will
comply with the prospectus delivery requirements of the Securities Act as
applicable to it (unless an exemption therefrom is available) in connection with
sales of Registrable Securities pursuant to the Registration Statement, and
shall sell the Registrable Securities only in accordance with a method of
distribution described in the Registration Statement

 

(c)               Discontinued Disposition. By its acquisition of Registrable
Securities, the Holder agrees that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Section 3(c)(iii)-(vi),
such Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed. The Company will use its
commercially reasonable efforts to ensure that the use of the Prospectus may be
resumed as promptly as is practicable. The Company may provide appropriate stop
orders to enforce the provisions of this paragraph.

 

(d)              No Inconsistent Agreements. The Company has not entered, as of
the date hereof, nor shall the Company, on or after the date hereof, enter into
any agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.

 



B-13 



 

(e)               Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, or waived unless the same shall be in writing and signed by the
Company and Holders holding no less that a majority of the then outstanding
Registrable Securities or, if such amendment, modification or supplement shall
affect a Holder in a manner disproportionate from other Holders then the
signature of such Holder shall be required, provided that any party may give a
waiver as to itself. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders and that does not directly or indirectly
affect the rights of other Holders may be given by Holders of all of the
Registrable Securities to which such waiver or consent relates; provided,
however, that the provisions of this sentence may not be amended, modified, or
supplemented except in accordance with the provisions of the immediately
preceding sentence.

 

(f)               Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be delivered as
set forth in the Purchase Agreement.

 

(g)               Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties and shall inure to the benefit of each Holder. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. The Company may not assign its
rights (except by merger or in connection with another entity acquiring all or
substantially all of the Company’s assets) or obligations hereunder without the
prior written consent of all the Holders of the then outstanding Registrable
Securities. Each Holder may assign its respective rights hereunder in the manner
and to the Persons as permitted under the Purchase Agreement provided in each
case that (i) the Holder agrees in writing with the transferee or assignee to
assign such rights and related obligations under this Agreement, and for the
transferee or assignee to assume such obligations, and a copy of such agreement
is furnished to the Company within a reasonable time after such assignment,
(ii) the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being transferred or assigned, (iii) at or before the time the Company received
the written notice contemplated by clause (ii) of this sentence, the transferee
or assignee agrees in writing with the Company to be bound by all of the
provisions contained herein and (iv) the transferee is an “accredited investor,”
as that term is defined in Rule 501 of Regulation D.

 

(h)              Execution and Counterparts. This Agreement may be executed in
two or more counterparts, each of which when so executed shall be deemed to be
an original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature were the original thereof.

 

(i)                Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Purchase Agreement.

 

(j)                Cumulative Remedies. Except as provided herein, the remedies
provided herein are cumulative and not exclusive of any other remedies provided
by law.

 



B-14 



 

(k)              Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their good faith reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(l)                Headings. The headings in this Agreement are for convenience
only and shall not limit or otherwise affect the meaning hereof.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

B-15 



 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 



  CORINDUS VASCULAR ROBOTICS, INC.         By:            Name:   Title:

 

[Signature Page to Registration Rights Agreement]

 

 



 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 



  HOLDER:  

 



  AUTHORIZED SIGNATORY         By:              Name:     Title:

 

 

ADDRESS FOR NOTICE

        c/o:   

 

  Street:   

 

  City/State/Zip:  

 

  Attention:   

 



  Tel:   

 



  Fax:   

 



  Email:   

 

[Signature Page to Registration Rights Agreement]

 

 



 

Annex A

 

PLAN OF DISTRIBUTION

 

The selling stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of common stock or interests
in shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions.  These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices.  The selling stockholders may use one or more
of the following methods when disposing of the shares or interests therein:

 

●ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

●block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

●through brokers, dealers or underwriters that may act solely as agents;

 

●purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

●an exchange distribution in accordance with the rules of the applicable
exchange;

 

●privately negotiated transactions;

 

●through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;

 

●broker-dealers may agree with the selling stockholder to sell a specified
number of such shares at a stipulated price per share;

 

●one or more underwritten offerings on a firm commitment or best efforts basis;

 

●a combination of any such methods of disposition; and

 

●any other method permitted pursuant to applicable law.

 

The selling stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended, or Securities Act, if available, rather than
under this prospectus.

 

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

 



Annex A-1 



 

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under a supplement or amendment to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act amending the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus.

 

Upon being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of such selling stockholder and of the
participating broker-dealer(s), (ii) the number of shares involved, (iii) the
price at which such shares of common stock were sold, (iv) the commissions paid
or discounts or concessions allowed to such broker-dealer(s), where applicable,
(v) that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, and
(vi) other facts material to the transaction.  In addition, upon being notified
in writing by the selling stockholder that a donee or pledge intends to sell
more than 500 shares of common stock, we will file a supplement to this
prospectus if then required in accordance with applicable securities law.

 

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

In connection with the sale of the shares of common stock or interests in shares
of common stock, the selling stockholders may enter into hedging transactions
after the effective date of the registration statement of which this prospectus
is a part with broker-dealers or other financial institutions, which may in turn
engage in short sales of the common stock in the course of hedging the positions
they assume.  The selling stockholders may also sell shares of common stock
short after the effective date of the registration statement of which this
prospectus is a part and deliver these securities to close out their short
positions, or loan or pledge the common stock to broker-dealers that in turn may
sell these securities.  The selling stockholders may also enter into option or
other transactions after the effective date of the registration statement of
which this prospectus is a part with broker-dealers or other financial
institutions or the creation of one or more derivative securities which require
the delivery to such broker-dealer or other financial institution of shares
offered by this prospectus, which shares such broker-dealer or other financial
institution may resell pursuant to this prospectus (as supplemented or amended
to reflect such transaction).

 

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. 

 

We have advised the selling stockholders that they are required to comply with
Regulation M promulgated under the Securities Exchange Act during such time as
it may be engaged in a distribution of the shares.  The foregoing may affect the
marketability of the common stock.

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  The selling stockholders reserve the right to
accept and, together with their agents from time to time, to reject, in whole or
in part, any proposed purchase of common stock to be made directly or through
agents.  We will not receive any of the proceeds from this offering.

 



Annex A-2 



 

We are required to pay all fees and expenses incident to the registration of the
shares.  We have agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act or otherwise.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(a) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement, and (b) the
date on which the shares of common stock covered by this prospectus may be sold
by non-affiliates without any volume or manner of sale restrictions or current
public information pursuant to Rule 144 of the Securities Act.

 

Annex A-3 



 

Annex B

 

CORINDUS VASCULAR ROBOTICS, INC.

 

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

 

The undersigned holder of shares of the common stock, par value $0.0001 per
share, of Corindus Vascular Robotics, Inc. (the “Company”) understands that the
Company intends to file with the Securities and Exchange Commission a
registration statement on Form S-3, or if Form S-3 is not available, Form S-1
(the “Resale Registration Statement”) for the registration and the resale under
Rule 415 of the Securities Act of 1933, as amended (the “Securities Act”), of
the Registrable Securities in accordance with the terms of the Registration
Rights Agreement. All capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Registration Rights Agreement.

 

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the Securities Act) and be bound by the provisions of the Registration
Rights Agreement (including certain indemnification provisions, as described
below). Holders must complete and deliver this Notice and Questionnaire in order
to be named as selling stockholders in the Prospectus.

 

Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus. Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.

 

NOTICE

 

The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration Statement.
The undersigned, by signing and returning this Notice and Questionnaire,
understands and agrees that it will be bound by the terms and conditions of this
Notice and Questionnaire and the Registration Rights Agreement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

QUESTIONNAIRE

 

1.Name.

 

(a)Full Legal Name of Selling Stockholder:

 

____________________________

 

(b)Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

____________________________

 



Annex B-1 



 

(c)Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 

____________________________

 

2.Address for Notices to Selling Stockholder:

 

     

Telephone: Fax: Contact Person: E-mail address of Contact Person:

 

3.Beneficial Ownership of Registrable Securities:

 

(a)Type and Number of Registrable Securities beneficially owned:

 

____________________________

 

____________________________

 

____________________________

 

(b)Number of shares of Common Stock to be registered pursuant to this Notice for
resale:

 

____________________________

 

____________________________

 

____________________________

 

4.Broker-Dealer Status:

 

(a)Are you a broker-dealer?

 

Yes ☐       No ☐

 

(b)If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

Yes ☐       No ☐

 

Note:If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 



Annex B-2 



 

(c)Are you an affiliate of a broker-dealer?

 

Yes ☐       No ☐

 

Note: If yes, provide a narrative explanation below:

 

____________________________

 

____________________________

 

(d)If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes ☐       No ☐

 

Note:If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

5.Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

Type and amount of other securities beneficially owned:

 



                       

  

6.Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 



               

 

7.Plan of Distribution:

 

The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.

 



Annex B-3 



 

State any exceptions here:

       



 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder and pursuant to the Registration Rights
Agreement shall be made in writing, by hand delivery, confirmed or facsimile
transmission, first-class mail or air courier guaranteeing overnight delivery at
the address set forth below. In the absence of any such notification, the
Company shall be entitled to continue to rely on the accuracy of the information
in this Notice and Questionnaire.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.

 

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.

 

The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:

 

“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling stockholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made. There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date.”

 

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

 

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including, without limitation the answers to this Questionnaire) are correct.

 

Annex B-4 



 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 



Dated:     Beneficial Owner:  



 



  By:       Name:     Title:

 

Annex B-5 